DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this Application. 

Claim Rejections 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 read:  “The electrode catalyst layer according to claim 2 wherein the mass of the fibrous material falls within a range of 10 mass% to 250 mass% with respect to the mass of the carbon particles.” 
It is not known as to whether the manner of calculation to arrive as such value within the range is calculated.  Such manner is applicable to at least the following methods: 
A) Mass percent of fibrous material = 100x mass of fibrous material / (mass of fibrous material + mass of carbon particles).  
B) Mass percent of fibrous material = 100 x mass of fibrous material / (mass of carbon material) or a mass ratio percent. 
Appropriate action is required, no new matter allowed.  
To further prosecution, the calculation of the value within the range is considered as following the calculation manner of item B) above. 

Claim Rejection Bases - 35 U.S.C. § 102 and 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. [Yamaguchi] (JP 2005-108551 as interpreted with IDS filed and Applicant submitted English machine translation from J-PlatPat) as evidenced by Kim et al. [Kim] (KR 20160071115 with ESPACENET English Translation).
Yamaguchi discloses an electrode catalyst layer bonded to a polymer electrolyte membrane, the electrode catalyst layer comprising: a catalyst; carbon particles (0028]); a vinylidene fluoride resin that is made by polymerization ([0022], [0035]-[0037]), considered as polyvinylidene fluoride, which is known in the art as being an electrolyte as evidenced by Kim et al  ([0007]); and fibrous carbon material ([0017]); wherein the electrode catalyst layer has a density of 500 mg/cm3 {0.5g/cm3} (Figure 1, Example 4, Table 1 and [0031]-[0032], [0041], [0056]-[0059], [0062]).

Claim(s) 1, 2 and 7-12 is/are rejected under 35 U.S.C. 103 as being obvious under Koike et al. [Koike] (US-2010/0304240) in view of Koyama et al. [Koyama] (US 2007/0128489).
Koike discloses a catalyst ink comprised of platinum catalyst supported on carbon particles comprised with Nafion® ion conducting material ([0079], [0082]) where the ion conducting material is considered as an electrolyte.  The catalyst ink is deposited and bonded upon an ion conducting membrane made of a polymer material ([0043], [0057], [0070]).
Further as to Claims 1-2 and 7:
Although Koike does not specifically disclose catalyst layer densities in the range of 500-900 or 400-1000 mg/cm3 corresponding to the instant Claim 1 and Claim 2 catalyst layer densities,  Koike further discloses the density of the catalyst layer has a density ranging from 500 to 5000 mg/cm3 (Koike [0067]).  The range overlaps the limitations for the claimed ranges of 500 to 900 mg/cm3 for Claims 1 and 7 as well as 400-1000 mg/cm3 for Claim 2.
As such, Koike’s entire range is equivalently valid for an electrode catalyst layer density including the overlapping part of the density ranges claimed for instant Claims 1-2 and thus obviates the claimed limitations.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an equivalent portion of the overlapping Koike catalyst layer density range 500 to 5000 mg/cm3 that provides for a catalyst layer density in an overlapping range of either the instant Claim 1 catalyst density range of 500 to 900 mg/cm3 or the Claim 2 catalyst density range of the 400 to 1000 mg/cm3
Further as to Claims 1-2 and Claims 8, 9 and 10:
Although Koike discloses that the catalyst layer is porous and contains micro-carriers for the catalyst particles of carbon black ([0079]), or microfiber material ([0045]), Koike dos not disclose using fiber material and fibrous carbon particles in catalyst compositions which are together in a combination where the catalyst layer is bonded to a polymer electrolyte layer even though Koike suggests carbon nanofiber is added to produce pores in a catalyst layer ([0059]-[0060]) that is exemplified as having of a thickness of 30 micrometers ([0085]).
On the other hand, Koyama teaches that catalyst support material in fuel cells is made of carbon black (carbon particles) or fibrous carbon, indicated as nanotubes, while also being employed together in admixture for fuel cell catalyst.  
In view of Koyama’s recognition that carbon particles or fibrous carbon material and an admixture of fibrous carbon and carbon particles are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute either the carbon particles or fibrous carbon of Koike with an admixture of carbon particles or fibrous carbon as taught by Koyama and thereby arrive at the present invention.  See MPEP 2183.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted carbon particles or fibrous carbon of Koike with an admixture of carbon particles or fibrous carbon as taught by Koyama by adding carbon fiber material to provide catalyst support in the catalyst material while also employing fibrous material that provides a porous catalyst structure as suggested by Koike. 

Further regarding Claim 2, modified Koike discloses the limitations set forth above. Koike further discloses (Koike [0080]) that the mass of the catalyst layer is comprised of (14 g x 70 percent) 9.8 g carbon carrier that combined with a 20 weight percent of electrolyte material  in a 26+45g or 71 g solution of solvent –which equates to 0.2 x 71 or 14.2 g of electrolyte.  Thus the mass of the polymer electrolyte of 14.2 g falls within a range of 10 to 200 percent mass with respect to the total mass of carbon particles and fibrous materials that amounts to 9.8 g of carbon carrier material as 100x 14.2/(9.8) = 145% (about).
Regarding Claim 11, modified Koike discloses the limitations set forth above.  Koike further discloses that the electrode catalyst layer is at least one cathode side electrode catalyst layer arranged on a cathode side and an anode side electrode catalyst layer arranged on an anode side (Koike First Example  [0081]-[0085] and Figure 2 items 302 and 202).
Regarding Claim 12, modified Koike discloses the limitations set forth above. 
Koike’s Figure 3 (Koike [0045]) shows the fuel cell comprised a polymer electrolyte with catalyst layering forming a membrane electrode assembly for a fuel cell.  Such considered as representing a polymer electrolyte fuel cell comprising electrolyte catalyst layer.  

Claim(s) 3 and 13-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being obvious under Koike et al. [Koike] (US-2010/0304240) in view of Koyama et al. [Koyama] (US 2007/0128489) as applied to Claim 2 above, in view of Yamasaki et al. [Yamazaki] (WO 2016/157746 as interpreted by co-filed US 2017/0365862) and as evidenced by both of Ogura (US 2006/0024563) and Lion (Lion EC carbon black 
Regarding Claim 3, and 14, modified Koike discloses the limitations set forth above.  
Koike discloses employing carbon as a catalyst carrier in the electrode layer compositions that is comprised of Tanaka TEC62E58 (Koike [0079]), wherefore TEC62E58 is known in the art as being a catalyst on a ketchenblack EC carbon material (Orgura [0036]) where such ketchenblack EC material known in the art as having diameters between 34-39 nm as evidenced by Lion (Sections 4-5).
Koike does not disclose the catalyst layer having any fiber diameter of fibrous material and, or, the ratio of fiber diameter of the fibrous material and a particle diameter of the carbon particle in an arrangement where a fiber diameter of the fibrous material and a carbon particle diameter with a diameter ratio that falls within a range of 0.01 to 10.
On the other hand, Yamasaki teaches that providing employing rod shaped carbon members, considered as carbon fibers or nanotubes that provide reduced contact resistance in the catalyst layer, fibrous material should be employed with diameters and lengths of such members having diameters of greater than 0.5 nm up to 100 nm (Yamasaki [0067]-[0068]) because the fibrous material diameters are all to be within the range of 0.5 to 100 nm, the average of the fiber diameters implicitly falls within 0.5 to 100 nm and thus such average fiber diameter of fibrous substances also reads on falling within a range of 0.5 to 500 nm of instant Claim 14. 
Such combination of fibrous material diameter and carbon particle diameters would also be expected to provide a ratio of fibrous material to carbon particle of about 0.5--100 nm to about 34 nm or 39 or about 0.5/34 to 100/34 or about 0.0147 to 2.941 down to about 0.5/39 or 0.0128 to 100/39 or about 2.564.  Wherefore the fibrous material diameter and carbon particle diameter would be expected to range between about 0.013 to about 2.94.  The range overlaps with the claimed range of 0.01 to 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the modified Koike catalyst layer to have fibrous material length of 0.5 nm to 100 nm and carbon particle diameter of about 34 to 39 nm to form a ratio in the claimed range of 0.01-10 to provide reduced contact resistance in the catalyst layer as taught by Yamasaki..

Regarding Claim 13, modified Koike discloses the limitations set forth above.
Koike does not disclose the electrode catalyst layer wherein the mass of the fibrous material falls within a range of 10 percent to 250 mass percent with respect to the mass of the carbon particles. 
On the other hand, Yamasaki teaches that in order to provide reduced contact resistance in the catalyst layer, rod shape or fiber material (Yamasaki [0067]-[0068]) should be employed with gross weight ratio of rod shaped or fiber shaped carbon members to the gross weight or carbon particles is 1 to 40 percent but more preferably between 5 and 20 weight percent {considered as mass percent} ([0077]-[0078]).  The preferred range overlaps that claimed of 10 mass percent to 250 mass percent. 
As such, the Yamazaki range is equivalently valid for an electrode catalyst layer, carbon fibrous materials including the overlapping part of the range for Claim 13 that provide reduced contact resistance, and thus obviates the claimed limitations.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an equivalent portion of the Yamazaki catalyst layer fiber material amounts to provide reduced contact resistance of the modified Koike catalyst layer. 

Regarding Claim 16, modified Koike discloses the limitations set forth above.  
Although modified Koike does not disclose the length of the fibrous material being of 1 to 200 micrometers, Yamasaki further discloses that the fibrous material with diameters 1-100 nm are to have a length of greater than 50 nm to 20 micrometers (Yamasaki [0068]).
The length taught by Yamazaki overlaps and includes the range for the fibrous substance length of instant Claim 16.  
As such, the Yamazaki entire length range is equivalently valid for an electrode catalyst layer, carbon fibrous material including the overlapping part of the range for Claim 6 that provide reduced contact resistance, and thus obviates the claimed limitations. See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an equivalent portion of the Yamazaki catalyst layer 

Regarding Claim 19, modified Koike discloses the limitations set forth above.  
Although Koike does not specifically disclose catalyst layer densities in the range of 500-900, Koike further discloses the density of the catalyst layer has a density ranging from 500 to 5000 mg/cm3 (Koike [0067]).  The range overlaps the limitations for the claimed ranges of 500 to 900 mg/cm3 for Claim 19.  As such, Koike’s entire range is equivalently valid for an electrode catalyst layer density including the overlapping part of the density ranges claimed for instant Claim 19 and thus obviates the claimed limitations.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an equivalent portion of the Koike catalyst layer overlapping portion of the density range 500 to 5000 mg/cm3 that provides for a catalyst layer density in a range of 500 to 900 mg/cm3.

Claim(s) 4-6, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious under Koike et al. [Koike] (US 2010/0304240) in view of Koyama et al. [Koyama] (US 2007/0128489) as applied to Claim 2 above, in view of Yamasaki et al. [Yamasaki] (WO 2016/157746 as interpreted by co-filed US 2017/0365862).
Regarding Claim 4
Koike does not disclose the electrode catalyst layer wherein the mass of the fibrous material falls within a range of 10 percent to 250 mass percent with respect to the mass of the carbon particles. 
On the other hand, Yamasaki teaches that in order to provide reduced contact resistance in the catalyst layer, rod shape or fiber material (Yamasaki [0067]-[0068]) should be employed with gross weight ratio of rod shaped or fiber shaped carbon members to the gross weight or carbon particles is 1 to 40 percent but more preferably between 5 and 20 weight percent {considered as mass percent}. ([0077]-[0078]).  The preferred range overlaps that claimed of 10 mass percent to 250 mass percent with respect to the carbon particles. 
As such, the Yamazaki range is equivalently valid for an electrode catalyst layer, carbon fibrous materials including the overlapping part of the range for Claim 4 that provide reduced contact resistance, and thus obviates the claimed limitations.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an equivalent portion of the Yamazaki catalyst layer fiber material amounts in the overlapping range of Koike for the range of 10 to 250 mass percent with respect to the to provide reduced contact resistance of the modified Koike catalyst layer. 

Regarding Claims 5-6 and 17-18
Although Koike in view of Koyama do not disclose any fiber diameter or length of the fibrous material, Yamasaki teaches that employing rod shaped carbon members, considered as carbon fibers or nanotubes that provide reduced contact resistance in the catalyst layer, fibrous material should be employed with diameters and lengths of such members having diameters (a, ibid.) and lengths (b ibid.) should have diameters of greater than  0.5 nm up to 100 nm in diameter while the lengths be from greater than 50 nm up to 20 micrometers such that the ratio of b/a is equal to or greater than 10 up to or equal to 40,000 (Yamasaki [0067]-[0068]).  Wherefore the diameter reads on the range of instant Claim 5.  
The length taught by Yamazaki overlaps and includes the range for the fibrous substance length of instant Claims 6 and 17-18.  
As such, the Yamazaki entire length range is equivalently valid for an electrode catalyst layer, carbon fibrous material including the overlapping part of the range for Claims 6 and 18 that provide reduced contact resistance, and thus obviates the claimed limitations.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an equivalent portion of the Yamazaki catalyst layer fiber material lengths in the portion of the overlapping the range of 1 to 200 micrometers to provide reduced contact resistance of the modified Koike catalyst layer. 

Regarding Claim 15, modified Koike discloses the limitations set forth above.
Koike does not disclose an average fiber diameter of the fibrous material falls within a range of 0.5 to 500 nm.
On the other hand, Yamasaki teaches that employing rod shaped carbon members, considered as carbon fibers or nanotubes that provide reduced contact resistance in the catalyst layer, fibrous material should be employed with diameters and lengths of such members having diameters of greater than 0.5 nm up to 100 nm (Yamasaki [0067]-[0068]) because the fibrous material diameters are all to be within the range of 0.5 to 100 nm, the average of the fiber diameter implicitly falls within 0.5 to 100 nm and thus such average fiber diameter of fibrous substances also reads on falling within a range of 0.5 to 500 nm of instant Claim 15. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the modified Koike catalyst layer to have fibrous material length of 0.5 nm to 100 nm to provide reduced contact resistance in the catalyst layer as taught by Yamasaki.

Regarding Claim 20, modified Koike discloses the limitations set forth above.
Although Koike dos not specifically disclose catalyst layer densities in the range of 500-900 corresponding to the instant Claims 1, 2 and 4 catalyst layer densities,  Koike further discloses the density of the catalyst layer has a density ranging from 500 to 5000 mg/cm3 (Koike [0067]).  The range overlaps the limitations for the claimed range of 500 to 900 mg/cm3 as applied to Claims 2-3 above. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an equivalent portion of the Kiore catalyst layer density range 500 to 5000 mg/cm3 that provides for a catalyst layer density in a range of either the instant Claim 19 catalyst density range of 500 to 900 mg/cm3.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722